Citation Nr: 0720717	
Decision Date: 07/12/07    Archive Date: 07/25/07

DOCKET NO.  04-16 776	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for post-traumatic stress 
disorder (PTSD), and if so, whether service connection should 
be granted.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Linda E. Mosakowski, Associate Counsel




INTRODUCTION

The veteran served on active duty from April 1968 to 
April 1972.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  

In June 2004, after the May 2004 supplemental statement of 
the case (SSOC) had been issued, but before the appeal was 
certified to the Board in July 2004, the RO received medical 
treatment evidence from the veteran.  Generally, when the RO 
receives additional pertinent evidence after a statement of 
the case (SOC) or SSOC have been issued, but before the 
appeal is certified to the Board, an SSOC is issued to inform 
the appellant of any material changes in, or additions to, 
the information included in the prior SOC or SSOC.  38 C.F.R. 
§ 19.31(b)(1).  But the record shows that the documents 
submitted by the veteran were duplicate records that had 
previously been submitted to the RO by the veteran.  Since 
the duplicated information does not constitute additional 
pertinent evidence, a remand to have the RO address changes 
in the information in the prior SSOC is not warranted.  


FINDINGS OF FACT

1.  The September 1986 decision by the Board denied the 
veteran's claim for service connection for PTSD.  

2.  With respect to the evidence received since the 
September 1986 last final denial on any basis, considered in 
conjunction with the record as a whole, some was previously 
submitted to agency decisionmakers, and of the rest, some is 
cumulative and redundant, some does not relate to an 
unestablished fact necessary to substantiate the claim, and 
the rest does not raise a reasonable possibility of 
substantiating the claim. 




CONCLUSIONS OF LAW

1.  The Board decision in September 1986, which denied 
service connection for PTSD, is final.  38 U.S.C. § 4003 
(1982).  

2.  New and material evidence has not been received to reopen 
the claim for service connection for PTSD.   38 U.S.C.A. § 
5108 (West 2002); 38 C.F.R. § 3.156 (2001); 38 C.F.R. 
§§ 3.156, 3.303, 4.125 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In May 1985, the veteran filed a claim for service connection 
for PTSD, which the RO denied.  The veteran appealed and in 
September 1986, the Board denied the veteran's claim for 
PTSD.  The Board acknowledged that a clinical social worker 
had diagnosed the veteran with PTSD.  But the Board noted 
that except for recent and scant references to such symptoms 
as nightmares and flashbacks, characteristic residual 
symptomatology was conspicuously lacking throughout many 
years of post-service adjustment.  And notwithstanding the 
veteran's objections to the sufficiency of the psychiatrist's 
examination, the Board considered the psychiatrist's 
evaluation as sufficiently thorough for rating purposes and 
accepted his opinion that the veteran's problems were not 
entirely consistent with the acceptable criteria for PTSD.  

The veteran filed a motion for reconsideration of the Board's 
decision, challenging the adequacy of the record which led to 
the September 1986 decision.  In April 1988, the Board issued 
a reconsidered decision.  The Board explained that the sole 
purpose of the expanded panel of the Board was to reconsider 
the prior decision and determine whether or not it was 
obviously erroneous.  The Board determined that the facts 
found and the conclusion of law reached by the Board in 
September 1986 were reasonable in light of the evidence then 
of record.  It concluded that the September 1986 decision of 
the Board denying entitlement to service connection for PTSD 
did not involve obvious error of fact and law, and was final.  
38 U.S.C. § 4003(a) (finality of decisions and 
reconsideration).   
If new and material evidence is submitted or secured with 
respect to a previously denied final claim, however, VA must 
reopen that claim and evaluate the merits of the claim in 
light of all the evidence, both new and old.  38 U.S.C.A. 
§ 5108; Spalding v. Brown, 10 Vet. App. 6, 10 (1997).  Under 
the prior regulation that applies to claims filed prior to 
August 29, 2001, new and material evidence is defined as 
evidence not previously submitted to agency decisionmakers 
that bears directly and substantially on the specific matter 
under consideration, that is neither cumulative nor 
redundant, and that by itself, or in connection with evidence 
previously assembled, is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (2001).  New evidence could be 
sufficient to reopen a claim if it could contribute to a more 
complete picture of the circumstances surrounding the origin 
of a claimant's injury or disability, even where it would not 
be enough to convince the Board to grant a claim.  Hodge v. 
West, 155 F.3d 1356, 1363 (Fed. Cir. 1998).  Even though the 
November 2002 C&P examination report concluded that the 
veteran did not have PTSD, that evidence contributed to a 
more complete picture of the veteran's disability, and under 
the prior version of the regulation, it would constitute new 
and material evidence sufficient to reopen the veteran's 
claim for service connection for PTSD.  The RO applied the 
prior version of the regulation to that evidence, and 
reopened the veteran's claim for service connection for PTSD.  

On appeal, the Board must dispose of the claim on the proper 
basis, even if that is by finding that no new and material 
evidence has been submitted.  Barnett v. Brown, 8 Vet. App. 
1, 5 (1995).  And, as discussed below, when the correct 
version of the regulation governing new and material evidence 
is applied, none of the evidence obtained by the RO since the 
September 1986 decision constitutes new and material evidence 
within the meaning of 38 C.F.R. § 3.156(a) (2006).  As a 
result, the claim to reopen the veteran's claim for service 
connection for PTSD must be denied.  

The new and material evidence regulation was amended with 
respect to claims filed on or after August 29, 2001.  
38 C.F.R. § 3.156(a) (2006).  Since the veteran's claim was 
filed in April 2002, the amended standard must be used in 
evaluating all evidence obtained by the RO since 
September 1986.  Under the amended standard, new and material 
evidence means existing evidence: (1) that was not previously 
submitted to agency decisionmakers; (2) that is neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened; (3) that by itself or when considered with the 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim; and (4) that must raise 
a reasonable possibility of sustaining the claim.  38 C.F.R. 
§ 3.156(a) (2006).  The unestablished fact necessary to 
substantiate the veteran's claim is a diagnosis of PTSD that 
is based on the criteria for PTSD in the American Psychiatric 
Association's Diagnostic and Statistical Manual for Mental 
Disorders, Fourth Edition (DSM-IV), as required by 38 C.F.R. 
§§ 3.303(d) and 4.125(a).  If any evidence submitted since 
the September 1986 decision would meet the criteria of the 
amended regulation, the claim for service connection for PTSD 
would be reopened and the merits of the claim could then be 
addressed.  

Since the September 1986 decision of the Board denying 
service connection for PTSD, the RO received the following 
evidence that had  previously been submitted to agency 
decisionmakers:  a May 1985 VA Form 10-556 5b; August 1985 
letter from Jim Branch, A.C.S.W.; September 1985 letter from 
VA; August 1985 statement of the case; February 1986 decision 
of the Board; April 1988 reconsideration decision of the 
Board; May 1986 letter from the veteran's wife; May 1986 
letter from the veteran's father; and May 1986 letter from 
the veteran's father-in-law.  Evidence previously submitted 
to agency decisionmakers is not new and material evidence and 
the veteran's claim cannot be reopened on the basis of that 
evidence.  38 C.F.R. § 3.159(a) (2006) (new evidence means 
existing evidence not previously submitted to agency 
decisionmakers).  

The following evidence was received by the RO that had not 
previously been submitted to agency decisionmakers: medical 
treatment records from Florida VA medical facilities, for the 
periods May 1997 to August 1998 and August 2000 to September 
2002;  the veteran's personnel file (commonly called the 
"201 file"); November 2002 C&P hypertension examination 
report; the veteran's response to the May 2002 evidentiary 
notice letter; and the November 2002 C&P PTSD examination 
report.  

The medical treatment records contain no information relating 
to the veteran's mental health symptoms nor do they contain 
evidence of a diagnosis of PTSD that meets the criteria of 
the DSM-IV.  Instead, just like the earlier mental health 
treatment records submitted to substantiate the original PTSD 
claim, they reflect the diagnosis of the clinical social 
worker that did not address the PTSD criteria in supporting 
the diagnosis, the fact that the veteran receives counseling, 
and the medications prescribed by his treating psychiatrist.  
Although these particular treatment records were not 
previously before agency decisionmakers, the information 
contained in them is merely more evidence about the same 
points that were made previously with similar evidence.  As 
such, the evidence is cumulative and redundant.  Since such 
evidence does not meet the criteria of new and material 
evidence, the veteran's claim cannot be reopened on the basis 
of that evidence.  38 C.F.R. § 3.156(a) (2006) (new and 
material evidence can be neither cumulative nor redundant).  

Some of the information does not relate to an unestablished 
fact necessary to substantiate the claim.  The information in 
the 201 file contains a record of the veteran's assignments, 
what training he received during service, his military 
occupational specialties, his appointments of rank, and the 
scores from various tests.  Although some of that information 
was previously considered, most of it was not before the 
agency decisionmakers in the prior claim.  But the 
information has nothing to do with whether the veteran's 
symptoms meet the criteria of PTSD as set forth in the DSM-
IV, which is the unestablished fact necessary to substantiate 
the veteran's claim.  38 C.F.R. § 4.125(a) (for VA purposes, 
mental disorder diagnoses must conform to the DSM-IV).  The 
same is true for the information in the November 2002 C&P 
hypertension examination.  Since it relates to the veteran's 
hypertension rather than to his PTSD symptoms, the veteran's 
PTSD claim cannot be reopened on the basis of that evidence.  
38 C.F.R. § 3.156(a) (2006) (material evidence must relate to 
an unestablished fact necessary to substantiate the claim).  

Some evidence is new, not cumulative or redundant, and 
relates to the unestablished fact necessary to substantiate 
the claim, but it does not raise a reasonable possibility of 
sustaining the claim.  The veteran's responses to the 
May 2002 letter provide a lengthy account of his experiences 
during his tour in the Republic of Vietnam and a description 
of the effect of his nervous condition on his life.  But none 
of the inservice information describes a traumatic event: 
(1) witnessed or experienced by the veteran that involved 
actual or threatened death or serious injury or a threat to 
the physical integrity of the veteran or others; and (2) to 
which the veteran's response involved intense fear, 
helplessness, or horror.  See para. 309.81A, DSM-IV (criteria 
for a traumatic event that warrants diagnosis of PTSD).  See 
also November 2002 C&P PTSD examination report (the veteran 
lacks any significant traumatic event as related by him).  

As for the description of how his nervous condition has 
affected his life, he provides details about the times that 
he was violent toward his wife, his drinking, and the various 
DUI incidents.  Since evidence of these had been previously 
submitted, some of that information is cumulative and 
redundant.  But to the extent new details were provided, they 
are not sufficient to establish the required symptomatology 
for PTSD as specified in DSM-IV, paras. 309.81B ( traumatic 
event is persistently reexperienced in one of specified 
ways); 309.81C (persistent avoidance of stimuli associated 
with the traumatic event indicated by three or more of 
identified ways); 309.81E (duration of the symptoms for more 
than one month); and 309.81F (clinically significant distress 
or impairment in social, occupational, or other important 
areas of functioning caused by the symptoms).  See also 
November 2002 C&P PTSD examination report (employment 
difficulties appear to be interpersonal in nature and from 
his somewhat judgmental attitude; the little combat he may 
have experienced does not seem to have affected him to any 
extent as he relates it to interviewer; insomnia, 
irritability, and alleged difficulty concentrating may result 
from dysthymia).  Since the information in the veteran's 
response to the May 2002 letter does not raise a reasonable 
possibility of sustaining the claim, that information is not 
new and material evidence.  38 C.F.R. § 3.156(a) (2006) (new 
and material evidence must raise a reasonable possibility of 
sustaining the claim).

Similarly, the November 2002 C&P PTSD examination report does 
not raise a reasonable possibility of sustaining the 
veteran's claim because the examiner concluded that the 
veteran did not meet the criteria specified for PTSD.  With 
no evidence submitted after the September 1986 decision 
meeting the criteria for new and material evidence, there is 
no evidence that warrants reopening the veteran's claim for 
service connection for PTSD.  Accordingly, his claim to 
reopen must be denied.  

Duties to notify and to assist 

VA has certain duties to notify and to assist claimants 
concerning the information and evidence needed to 
substantiate a claim for VA benefits.  38 U.S.C.A. §§ 5103 
and 5103A (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.159 and 
3.326(a).  VA must notify the claimant (and his or her 
representative, if any) of any information and evidence not 
of record: (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; (3) and that the claimant 
is expected to provide, and (4) VA must ask the claimant to 
provide VA with any evidence in his or her possession that 
pertains to the claim.  38 U.S.C. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Dingess v. Nicholson, 19 Vet. App. 473 (2006), also held 
that, as the degree of disability and effective date of the 
disability are part of a claim for service connection, VA has 
a duty to notify claimants of the evidence needed to prove 
those parts of the claim.  Notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  And with respect to claims to reopen a 
previously-denied claim, the veteran must also be notified of 
the legal standard for new and material evidence and of what 
kind of evidence would overcome the prior deficiency through 
the legal theories available to him.  Kent v. Nicholson, 20 
Vet. App. 1 (2006).  

The RO's May 2002 letter describing the evidence needed to 
support the veteran's claim was timely mailed before the 
November 2002 rating decision.  It described the evidence 
necessary to substantiate a claim for service connection, 
identified what evidence VA was collecting, suggested what 
evidence might be helpful in establishing his claim, and 
invited the veteran to send VA whatever evidence he had in 
his possession pertaining to his claim.  The letter did not 
address what evidence was necessary with respect to the 
rating criteria or the effective date of an award for service 
connection.  Nor did it provide the specific notice required 
under Kent, supra.  Although the veteran has not raised any 
notice issues, the failure to provide complete notice to the 
veteran raises a presumption of prejudice, so that VA has the 
burden to establish that the veteran was not, in fact, 
prejudiced by the inadequate notice.  Sanders v. Nicholson, 
No. 06-7001, 2007 WL 1427720 (Fed. Cir. May 16, 2007).   

Here, the veteran was not prejudiced by the flaws in the 
May 2002 letter.  Any harm arising from the failure to 
provide notice under Dingess, supra (with respect to how a 
grant of service connection would be implemented), was 
rendered moot because the veteran's claim was denied.  

Nor was the veteran prejudiced by VA's failure to explicitly 
explain in the May 2002 letter what evidence constituted new 
and material evidence.  First, the veteran was otherwise 
given notice that he needed to produce evidence that his 
symptoms met the criteria for PTSD.  In the September 1986 
decision, the Board had explained that his claim was denied 
because the evidence failed to establish that he met the 
criteria for a diagnosis of PTSD.  The November 2002 rating 
decision explained that the evidence that had been submitted 
failed to provide a diagnosis of PTSD.  The February 2004 
statement of the case concluded that the claim remained 
denied because the evidence did not reflect nor provide a 
diagnosis or a stressor that would demonstrate and qualify as 
a consistent clinical diagnosis.   

Second, statements by the veteran reflect his understanding 
that VA required a PTSD diagnosis based on the DSM-IV 
criteria in order to grant his claim.  When he filed his 
claim to reopen his PTSD claim, he asked that his VA 
treatment records be obtained "as new and material evidence 
to support my claim."  He also submitted some of his 
treatment records on his own, having highlighted the line in 
each of those records that showed an assessment of PTSD.  In 
his May 2003 statement in response to the rating decision, 
the veteran's statements about his psychiatrist's 
prescriptions and continuing attempts to address insomnia, 
nightmares, and rage, reflected his disagreement with VA's 
position that the record did not reflect PTSD symptoms that 
are clearly noted and consistently clinically demonstrated.  
In his substantive appeal, he took exception with VA 
statements that show a lack of confirmed diagnosis of the 
condition.  And in response to the May 2004 supplemental 
statement of the case, in June 2004, the veteran stated that 
he maintained his argument that he had been properly 
diagnosed with the medical condition and that he has had 
continuous treatment for the condition for several years.  
With that statement, he re-submitted medical treatment 
records that he believed substantiated his claim.  Thus, 
while he did not agree with the RO's conclusion, the 
veteran's statements show that he understood that he needed 
to produce evidence that he met the diagnostic criteria for 
PTSD.  

Finally, the veteran indicated in his June 2004 response to 
the May 2004 supplemental statement of the case that he had 
nothing more to submit.  So, even if the May 2002 letter had 
explained the standard for new and material evidence and 
advised him that he needed to submit evidence that his 
symptoms fit the criteria for PTSD, by his own statement, the 
veteran had produced all the evidence he had on that issue.    

In sum, the veteran was informed of the need to submit 
evidence that his symptoms fit the criteria for PTSD.  His 
statements reflect his understanding that VA needed evidence 
of how his symptoms fit the criteria for PTSD.  The veteran 
stated he had no more evidence on that matter.  Thus, the 
failure to provide notice to the veteran in the May 2002 
letter of the definition of new and material evidence or of 
the need to submit evidence that his symptoms met the 
criteria for PTSD was harmless error because the veteran 
produced the evidence he had and participated in the 
processing of his claim.  See Overton v. Nicholson, 20 Vet. 
App. 427, 439-444 (2006) (failure to provide timely notice is 
harmless if the claimant had a meaningful opportunity to 
participate in the processing of the claim).  

VA also has a duty to assist a claimant in obtaining evidence 
to substantiate his or her claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  VA assisted the veteran by obtaining VA 
treatment records and conducting a C&P examination.  

The RO initially obtained only a portion of the VA treatment 
records identified by the veteran.  In his substantive 
appeal, the veteran pointed out that there were records that 
the RO had failed to obtain and the veteran submitted to the 
RO the missing records, as well as some records that had been 
previously obtained and considered.  In a May 2004 
supplemental statement of the case, the RO considered those 
records that had not previously been obtained and concluded 
that those additional records did not warrant a change in the 
previous determination.  Thus, while the RO had a duty to 
obtain all of the VA treatment records (see Bell v. 
Derwinski, 2 Vet. App. 611 (1992)), since the records were 
part of the record that was considered when the May 2004 
supplemental statement of the case was decided, the veteran 
was not prejudiced by VA's failure to obtain those records 
for him.  


ORDER

No new and material evidence having been received since the 
last prior final denial of the PTSD service connection claim, 
the claim is not reopened and remains denied.  



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


